Citation Nr: 1307020	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a digestive tract disorder, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to February 1994.  He spent some time in the Persian Gulf region between February 1993 and May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Boise, Idaho.  The case comes to the Board from the RO in Denver, Colorado.

The Veteran testified at an October 2012 hearing that was held at the RO.

The issue of entitlement to service connection for a left hand disorder is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gastroesophogeal reflux disease (GERD) was not manifest during service and is not attributable to service.  Gerd is not due to an undiagnosed illness or a medically unexplained chronic multi-system illness.

3.  On-going diarrhea is due to abuse of alcohol.

2.  Sleep apnea was not manifest during service and is not attributable to service.





CONCLUSIONS OF LAW

1.  A digestive tract disorder (GERD and diarrhea) disorder was not incurred or aggravated in service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

2.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2008 that explained what the evidence needed to show in order to establish service connection and how VA could help him obtain evidence in support of his claims.  The August 2008 letter also explained how VA assigns ratings and effective dates for service connected disabilities.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, private treatment records, lay statements from family members and acquaintances of the Veteran, and a transcript of the Veteran's testimony at the October 2012 hearing.  While the Veteran identified some additional private treatment records, the providers indicated that the Veteran was not a patient during the applicable period of time. A March 2009 letter informed the Veteran that VA had requested treatment records from these sources but it was his responsibility to ensure that VA received the records.  In July 2009 the Veteran was sent a letter informing him that VA was unable to obtain the records.  The Veteran did not send in the records from these private treatment providers.  The Veteran was also afforded an adequate VA examination with respect to his claim for service connection for a stomach disorder.

The Veteran was not afforded a VA examination in connection with his claim for service connection for sleep apnea.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain evidence that the Veteran's sleep apnea may be associated with his military service or with a service connected disability.

During the hearing, the Veteran's Law Judge clarified the issues, explained the concept of service connection, inquired as to the existence of possible evidence, suggested the submission of evidence and offered to leave the file open for the submission of evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

For these reasons, the Board concludes that VA met its obligations pursuant to the VCAA in this case. 

 Service connection

The Veteran claims that he developed a stomach disorder and sleep apnea as a result of his service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the case of Gulf War Veterans, VA will grant service connection for a qualifying chronic disability, provided that the disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more before December 31, 2016, (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  For purposes of this section, a chronic disability means a disability resulting from an undiagnosed illness or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms. A medically unexplained chronic multisystem illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by features such as fatigue, pain, disability out of proportion to physical findings, and consistent demonstration of laboratory abnormalities.  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs of symptoms of the disability first became evidence.  38 C.F.R. § 3.317.

A.  Digestive Tract Disorder

The Veteran's service treatment records do not show a diagnosis, or treatment for, a gastrointestinal disorder.  The abdomen and viscera were normal.  In a Report of Medical History dated in December 1993 the Veteran denied stomach, liver, or intestinal trouble.  He reported that he was in good health.

Private treatment records from 1999 indicate that the Veteran complained of chronic diarrhea since he was in the military but had not been diagnosed with a gastrointestinal disorder.  Colonoscopy and stool analysis did not result in definitive diagnosis.

VA treatment records show that the Veteran is currently diagnosed with GERD.  

In his Notice of Disagreement dated in January 2009 the Veteran stated that his stomach problems began in the Persian Gulf and he thought it was due to the side effects of vaccinations or environmental hazards. 

The Veteran was seen for a gastrointestinal examination in November 2009.  At that time, the Veteran reported that he had heartburn and epigastric pain with onset four to five years previously.  The Veteran was treated with medication that significantly reduced his symptoms of heartburn and abdominal pain.  The examiner noted that review of the claims file did not indicate any history of gastrointestinal problems in service.  However, he noted that in 1999 the Veteran told a medical provider that he had chronic diarrhea since he was in the military.  The examiner explained that while in the military and since leaving the military service and following military service the Veteran had a long history of alcohol abuse.  The Veteran had recently reduced his alcohol consumption.  This also significantly reduced his diarrhea so that he would perhaps have one loose stool over the weekend when he was drinking alcohol.   During a November 2008 examination for treatment purposes, the Veteran was found to have significant fatty liver disease related to mild liver abnormality, in turn related to alcohol abuse.  The Veteran is also morbidly obese.   The examiner noted that Veteran's GERD symptoms were controlled with medication and he had no significant further diarrhea since reducing his alcohol consumption over the last six months.   A physical examination of the Veteran was normal.  The examiner diagnosed GERD which he stated began in 2004 and was not related to Gulf War service, a history of chronic diarrhea related to chronic alcohol abuse which had resolved with a significant reduction in the Veteran's alcohol intake, and mild fatty liver disease related to chronic alcohol abuse.  The examiner noted that other etiologies of liver disease were ruled out during an extensive evaluation in 2008.  

At his October 2012 hearing the Veteran testified that he had "bad gas" in service.  He claimed he had diarrhea, heartburn, and pain.  The Veteran denied abusing alcohol.  However, the Board notes that the Veteran's VA treatment records document that he abused alcohol and had liver problems most likely due to alcohol use.  The Veteran's testimony was not at all credible.  In addition to denying his substance abuse history, the Veteran claimed at his hearing that he had heartburn since service although he previously told the VA examiner that his symptoms started in 2004.  The date that he originally gave for the onset of his symptoms is more likely to be accurate then a self-serving date that he mentioned for the first time at the hearing.  

Service connection for a digestive tract disorder is denied.  The Veteran's diarrhea which he had since service, but recently resolved, was an effect of alcohol abuse and is not subject to compensation.  38 U.S.C.A. § 1110.  In addition, the diarrhea has been linked to a known cause rather than an undiagnosed illness.  Therefore, the condition is not subject to the Persian Gulf law.

The recent lay evidence is to the effect that there was an onset of GERD during service.  Such lay evidence is not credible.  The assertion of an in-service onset is inconsistent with the normal findings at separation, his denial of pertinent pathology at separation, his report that he was in good health at separation and his report in 2009 that he had a four or five year history instead of an in-service history.  The Veteran is an inconsistent historian and the report of an in-service onset is not credible.  There is no credible evidence linking it to anything that occurred during the Veteran's service, including his Gulf War service.  Additionally, the VA examiner opined that the Veteran's GERD was not due to service, including Gulf War service.  The only evidence supporting a connection between the Veteran's service and his GERD is his hearing testimony which was, as discussed, entirely incredible.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

B. Sleep apnea

The Veteran's service treatment records do not show any diagnosis or treatment for a sleep disorder.  He was evaluated for possible asthma, resolving URI and bronchitis.  He denied a history of exercise intolerance and shortness of breath.  Pulmonary function testing disclosed normal spirometry.  The Veteran denied frequent trouble sleeping on a December 1993 Report of Medical History.  The nose, mouth and throat were normal and he reported that he was in good health.

VA treatment records show that the Veteran is currently diagnosed with obstructive sleep apnea and narcolepsy.  In 2008 he reported snoring, irregular breathing, and fatigue.  In January 2009 the Veteran underwent a polysomnogram which showed that he had sleep apnea.  The report did not provide an etiology for the Veteran's sleep apnea but did indicate that he was morbidly obese and should lose weight.  

At his hearing, the Veteran testified that he had sleep problems since service.  The ship's schedule did not allow for a full night's sleep, instead he would go on watch for a few hours and sleep for a few hours.  The Veteran reported that he did not know that he checked the box indicating that he did not have frequent trouble sleeping on the Report of Medical History associated with his separation examination in December 1993.  The Veteran attributed his sleep apnea to broken sleep in the military.  He also related that he snored in the military.

There is no credible evidence that the Veteran's sleep apnea is related to service.  In December 1993 the Veteran denied having sleep problems in service and his current claim that he did not know which boxes he was checking because he just wanted to get out of service is not credible.  An assertion that he was willing to fabricate evidence in 1993 just confirms that he is an unreliable historian.  It does not establish that he is credible.  While the Veteran is competent to relate that people told him he snored, because the appellant is an inconsistent historian, his recounting of snoring during service is not credible.  Although the Veteran relates his sleep disorder to interrupted sleep due to shifts during service, he lacks the medical expertise that is necessary in order to explain the etiology of a respiratory disorder such as sleep apnea.  We find that his denial of pertinent pathology at separation is far more probative as to onset than his revised history that he snored and had interrupted sleep during service.  

In sum, the most probative evidence establishes that sleep apena was first manifest after service and that it is unrelated to service.  The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).   Service connection for sleep apnea is denied.  



ORDER

Service connection for a digestive tract disorder is denied. 

Service connection for sleep apnea is denied.  


REMAND

The Veteran claims that he has a left hand disorder as a result of his military service.  Service treatment records do not reflect that the Veteran had a left hand disorder or an injury to the left hand or arm in service.  In his notice of disagreement and at his October 2010 hearing the Veteran claimed that he fell and hurt his left elbow and hand while on a ship in service and he had problems using his hand since that time.  He also told this to VA treatment providers, although he apparently told a private treatment provider that his symptoms onset in 1996, which is two years after service.  He submitted lay statements from family members and a friend to the effect that the Veteran had problems with his left hand ever since he returned from the Navy.  Treatment records indicate that the Veteran had a neurologic work up by private treatment providers, but there is no definitive diagnosis of the left hand problem.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left hand disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature of any left hand disorder that the Veteran may have.  If additional tests or studies are needed in order to diagnose the left hand condition, these should be conducted.  If a left hand disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not related to the Veteran's service, specifically, his report of a fall in service in which he injured his left hand and elbow.  A complete rationale should be provided for all opinions and conclusions expressed in the report of examination.  

2.  Thereafter, the Veteran's claim should be readjudicated.  If the decision remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case and given an opportunity to respond thereto.

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


